Title: From George Washington to the United States Senate and House of Representatives, 13 April 1792
From: Washington, George
To: United States Senate and House of Representatives

 

[Philadelphia] April 13. 1792.
Gentlemen of the Senate, and of the House of Representatives:

I have thought it proper to lay before you a communication of the 11th instant from the Minister Plenipotentiary of Great Britain, to the Secretary of State relative to the commerce of the two Countries, together with their explanatory correspondence, and the Secretary of State’s letter to me on the subject.

Go: Washington

